Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of November 2, 2011 (this “Employment
Agreement”), by and among Humana Inc., a Delaware corporation (the “Company”),
and Bruce Broussard (the “Executive”) (each of the Executive and the Company a
“Party,” and together, the “Parties”).

WHEREAS, the Executive desires to be employed by the Company, and the Company
desires to employ the Executive, in each case in accordance with the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1. Employment.

1.1. Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on or before
December 30, 2011 (such date of commencement, the “Effective Date”), and ending
on the second (2nd) anniversary of the Effective Date (the “Term”). The
Executive’s period of employment pursuant to this Employment Agreement shall
hereinafter be referred to as the “Employment Period.”

1.2. Duties. During the Employment Period, the Executive shall serve as
President of the Company and in such other comparable positions as the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer of the
Company (the “CEO”) shall reasonably request from time to time. The Executive
shall report directly to the CEO. In his position of President of the Company,
the Executive shall perform such duties, functions and responsibilities during
the Employment Period, commensurate with the Executive’s positions, as
reasonably and lawfully directed by the CEO or the Board.

1.3. Exclusivity. During the Employment Period, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company, shall faithfully serve the Company, and shall conform to and
comply with the lawful and reasonable directions and instructions given to him
by the CEO or the Board, consistent with Section 1.2 hereof. During the
Employment Period, the Executive shall use his best efforts to promote and serve
the interests of the Company and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit;
provided, that nothing herein contained shall preclude service by the Executive
on the boards of directors or trustees of other entities not engaged in any
business competitive with the business of the Company or any of its Affiliates,
provided that the Executive shall have received approval for any such board
service in advance from the Board.



--------------------------------------------------------------------------------

Section 2. Compensation.

2.1. Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $900,000 (the “Base Salary”) payable in accordance
with the Company’s standard payroll policies. The Base Salary will be reviewed
annually and may be adjusted upward (but not downward) by the Organization &
Compensation Committee of the Board (the “Committee”) in its discretion.

2.2. Annual Incentive. For each calendar year after 2011 ending during the
Employment Period, the Executive shall be eligible to receive an annual cash
incentive payment (the “Annual Incentive”) to be based upon Company performance
and other criteria for each such calendar year as determined by the Committee
and generally applicable to the Company’s other senior executives. The
Executive’s target Annual Incentive opportunity for each calendar year that ends
during the Employment Period shall equal 150% of the Base Salary (the “Target
Annual Incentive”). The maximum Annual Incentive which the Executive may receive
shall be 150% of the Target Annual Incentive. The actual Annual Incentive paid
in respect of any calendar year depends on the extent to which performance
goals, set annually by the Committee, are achieved and shall be payable in
accordance with the terms of the Humana Inc. Executive Management Incentive
Compensation Plan (the “Incentive Plan”). The Annual Incentive shall be paid in
cash.

2.3. Long-Term Compensation.

(a) Initial Grant. As of the Effective Date (or if the Effective Date is not a
trading day on the New York Stock Exchange, the first day following the
Effective Date on which shares of Common Stock (as defined below) are traded on
the New York Stock Exchange), the Company shall grant to the Executive,
(i) options to purchase a number of shares of the Company’s common stock
(“Common Stock”) having a grant date fair value (as determined by the Company on
the same basis as the Company determines such value for GAAP purposes) of $3.5
million, such grant to be made pursuant to the Humana Inc. Amended and Restated
2003 Stock Incentive Plan (the “Equity Plan”) and agreements substantially in
the form attached hereto as Exhibits A-1 and A-2 and (ii) a number of shares of
restricted Common Stock having a Fair Market Value (as defined in the Equity
Plan) on the grant date of $7 million, such grant to be made pursuant to the
Equity Plan and a restricted stock agreement substantially in the form attached
hereto as Exhibit B.

(b) Annual Grants. Commencing with the award cycle in or with respect to 2013,
the Executive shall commence to be eligible for annual grants of equity awards
or other long-term incentive awards in amounts and on terms and conditions
comparable to the Company’s other senior executives, as determined by the
Committee.

2.4. Other Compensation and Employee Benefits. During the Employment Period, the
Executive shall be eligible to participate in such other compensation, employee
benefit and executive perquisite plans, programs, policies and arrangements of
the Company as in effect from time to time on the same basis as other senior
executives of the Company.

 

2



--------------------------------------------------------------------------------

2.5. Paid Time Off. During each calendar year of the Employment Period, the
Executive shall be entitled to twenty-eight (28) days of paid time off to be
accrued, taken and carried over to subsequent years in accordance with the terms
and conditions of the Company’s policy for its senior executives as in effect
from time to time.

2.6. Business Expenses. The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing his duties under this Employment Agreement and in accordance with the
expense reimbursement policy of the Company.

2.7. Relocation. The Executive will relocate his principal residence to the
Louisville, Kentucky area no later than August 31, 2013. The Company will
provide the Executive with the standard relocation benefits under its relocation
policy as in effect from time to time for the Company’s senior executives in
connection with the Executive’s relocation from his current residence in the
Houston, Texas area to the Louisville, Kentucky area. Prior to his relocation,
(i) the Executive shall be permitted to use Company aircraft for purposes of
commuting from his current residence to the Company’s principal offices in
Louisville, Kentucky upon terms and conditions to be agreed between the Company
and the Executive from time to time and (ii) the Company shall pay the Executive
a housing allowance in the amount of $5,000 per month. There shall be no
gross-up for, and the Executive shall be solely responsible for, any taxes he
may incur in connection with the payments made or the benefits provided to him
pursuant to this Section 2.7.

2.8. Attorney’s Fees. The Company agrees to pay or reimburse the Executive for
all reasonable attorney’s fees and related expenses incurred by the Executive in
connection with evaluating his current agreements and the negotiation and
execution of this Employment Agreement and related agreements, up to a maximum
amount of $50,000.

Section 3. Employment Termination.

3.1. Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than a termination by the Company for Cause) at any time
which in the case of a termination by the Executive shall be upon not less than
thirty (30) days’ written notice to the Company (the date on which the
Executive’s employment terminates for any reason is herein referred to as the
“Termination Date”). Upon the termination of the Executive’s employment with the
Company for any reason, the Executive shall be entitled to (a) payment of any
Base Salary earned but unpaid through the Termination Date, (b) any Annual
Incentive that the Executive may be entitled to pursuant to the terms of the
Incentive Plan for any fiscal year completed prior to the Termination Date,
(c) accrued and unused paid time off (consistent with Section 2.5 hereof) paid
out at the then effective per-business-day Base Salary rate and (d) any
unreimbursed expenses in accordance with Section 2.6 hereof (collectively, the
“Accrued Amounts”).

 

3



--------------------------------------------------------------------------------

3.2. Certain Terminations.

(a) Termination by the Company other than for Cause or Disability; Termination
by the Executive for Good Reason; Change in Control-Related Termination. If
during the Term (or within thirty (30) days after expiration of the Term if the
termination is by the Executive for Good Reason as described in clause (vi) of
the definition of Good Reason), the Executive’s employment is terminated (i) by
the Company other than for Cause or Disability or (ii) by the Executive for Good
Reason, in addition to the Accrued Amounts, the Company shall pay or provide to
the Executive the amounts and benefits described below:

(1) (A) if such termination is not a Change in Control-Related Termination,
severance in an amount equal to one and one-half (1 1/2) times the Executive’s
Base Salary (at the rate in effect immediately prior to the Termination Date),
payable in lump sum or (B) if such termination is a Change in Control-Related
Termination, an amount equal to two (2) times the sum of (x) the Base Salary (at
the rate in effect immediately prior to the Termination Date) plus (y) the
maximum Annual Incentive that could have been earned by the Executive calculated
as if all relevant goals applicable to such Annual Incentive had been met during
the then fiscal year of the Company pursuant to the terms of the incentive
compensation plan in which the Executive participates, payable in a lump sum
(the amount described in (A) or (B), as applicable, the “Severance”);

(2) (A) if such termination is not a Change in Control-Related Termination, the
Executive and his qualifying spouse (the “Executive’s Spouse”) and other
qualifying dependents shall be eligible for continuation of health and dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and the terms of the applicable Company-sponsored health and dental
plans (the “Group Health Plan”) and the Company will reimburse the Executive or
the Executive’s Spouse, if the Executive dies, for the amount of the COBRA
premiums the Executive or the Executive’s Spouse (in the case of the death of
the Executive) pays in excess of the normal employee contribution for comparable
Group Health Plan coverage provided by the Company and any reimbursement by the
Company to the Executive or the Executive’s Spouse required under this
Section 3.2(a)(2)(A) shall be made on the last day of the month in which the
Executive or the Executive’s Spouse pays the amount required for such COBRA
Coverage and (B) if such termination is a Change in Control-Related Termination,
the Executive, the Executive’s Spouse and other qualifying dependents shall be
eligible for continuation of Group Health Plan coverage pursuant to COBRA and
the terms of the Group Health Plan and shall be eligible for continued coverage
under all life insurance, accidental death and dismemberment insurance and
disability insurance under plans and programs in which the Executive and/or the
Executive’s dependents and beneficiaries participated immediately prior to the
Termination Date, provided that continued participation is permitted under the
general terms and provisions of such plans and programs, until, with respect to
any plan or program including COBRA continuation coverage, the earliest of
(x) twenty-four (24) months following the Termination Date, or (y) the effective
date of the Executive’s coverage under equivalent benefits from a new employer
provided that no such equivalent benefits shall be considered effective unless
and until all pre-existing condition limitations and waiting period restrictions
have been

 

4



--------------------------------------------------------------------------------

waived or have otherwise lapsed), and the Company will reimburse the Executive
or the Executive’s Spouse, if the Executive dies, for the amount of all the
premiums and payments the Executive or the Executive’s Spouse (in the case of
the death of the Executive) pays for such continued coverage and any
reimbursement by the Company to the Executive or the Executive’s Spouse required
under this Section 3.2(a)(2)(B) shall be made on the last day of the month in
which the Executive or the Executive’s Spouse pays the amount required for such
continued coverage (the “Benefit Continuation”).

(3) a pro-rata incentive for the year in which the Termination Date occurs,
equal to the Annual Incentive the Executive would have been entitled to receive
had his employment not been terminated, based on the actual performance of the
Company for the full year, multiplied by a fraction, the numerator of which is
the number of days the Executive is employed by the Company during the
applicable year prior to and including the Termination Date and the denominator
of which is 365 (the “Pro-Rata Incentive”); provided, that, for the avoidance of
doubt, the Pro-Rata Incentive shall satisfy any obligation the Company may have
to pay a pro-rata incentive payment under the Incentive Plan; and

(4) the stock options granted pursuant to Section 2.3(a) shall become fully
vested and exercisable and the restrictions on the restricted Common Stock
granted pursuant to Section 2.3(a) shall lapse and such restricted Common Stock
shall become fully vested.

(b) The Company’s obligations to pay the Severance and Pro-Rata Incentive and to
provide the Benefit Continuation shall be conditioned upon: (i) the Executive’s
continued compliance with his obligations under Section 4 of this Employment
Agreement and (ii) the Executive’s execution, delivery and non-revocation of a
valid and enforceable general release of claims (the “Release”) substantially in
the form attached hereto as Exhibit C, within sixty (60) days after the
Executive’s Termination Date. Subject to the previous sentence and to
Section 7.3, the Pro-Rata Incentive shall be paid at the time when annual
incentives are paid generally to the Company’s senior executives. The Severance
will be paid to the Executive on the first payroll date following the date that
coincides with or immediately follows the date that is sixty (60) days following
the date of the Executive’s Separation From Service. For purposes of this
Employment Agreement, the term “Separation From Service” means a “separation
from service” within the meaning of the default rules under section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and all regulations,
guidance, and other interpretative authority issued thereunder (collectively,
“Section 409A”). In the event that the Executive is a “specified employee”
within the meaning of Section 409A the Company shall pay the Executive the
Severance as provided in Section 7.3(d).

(c) If participation in the any of the Company plans or programs necessary to
provide the Benefits Continuation is not permitted under the terms of any plan
or program, the Company shall arrange at its own expense to provide the
Executive with benefits substantially similar to those which the Executive would
have been entitled to receive under such plans and programs. At the end of the
period of coverage, the Executive shall have the right to have assigned to him,
at no cost and with no apportionment of unpaid premiums, any assignable life
insurance policy relating specifically to him.

 

5



--------------------------------------------------------------------------------

3.3. Termination by Reason of Death or Disability.

(a) If the Executive’s employment is terminated by reason of the Executive’s
death or Disability, in addition to the Accrued Amounts, the Company shall pay
the Executive (or his heirs upon a termination by death) the Pro-Rata Incentive,
payable at the time when annual bonuses are paid generally in respect of the
year in which the Termination Date occurs. For the avoidance of doubt, payment
of a Pro-Rata Incentive pursuant to this Section 3.3 shall be in satisfaction of
any obligation the Company may have to pay a pro-rata incentive under the
Incentive Plan.

(b) If the Executive’s employment is terminated by reason of the Executive’s
death or Disability before a Change in Control the Executive (in the case the
Executive’s employment is terminated by reason of his Disability), the
Executive’s Spouse and other qualifying dependents shall be eligible for
continuation of Group Health Plan coverage pursuant to COBRA and the terms of
the Group Health Plan and the Company will reimburse the Executive (in the case
the Executive’s employment is terminated by reason of his Disability) or the
Executive’s Spouse (in the case the Executive’s employment is terminated by
reason of his death) for the amount of the COBRA premiums the Executive or the
Executive’s Spouse pays in excess of the normal employee contribution for
comparable Group Health Plan coverage for up to the first 18 months of such
coverage provided by the Company and any reimbursement by the Company to the
Executive or the Executive’s Spouse required under this Section 3.3(b) shall be
made on the last day of the month in which the Executive or the Executive’s
Spouse pays the amount required for such COBRA Coverage.

(c) If the Executive’s employment is terminated by reason of the Executive’s
death or Disability on or after a Change in Control the Executive (in the case
the Executive’s employment is terminated by reason of his Disability), the
Executive’s Spouse and other qualifying dependents shall be eligible for
continuation of Group Health Plan coverage pursuant to COBRA and the terms of
the Group Health Plan and shall be eligible for continued coverage under all
life insurance, accidental death and dismemberment insurance and disability
insurance under plans and programs in which the Executive and/or the Executive’s
dependents and beneficiaries participated immediately prior to the date of the
Executive’s death or Disability, provided that continued participation is
permitted under the general terms and provisions of such plans and programs,
until, with respect to any plan or program other than COBRA continuation
coverage twenty-four (24) months following the Termination Date and in the case
of COBRA continuation coverage for no less than twenty-four (24) months
following the Termination Date and the Company will reimburse the Executive or
the Executive’s Spouse, if the Executive dies, for the amount of all the
premiums and payments the Executive or the Executive’s Spouse (in the case of
the death of the Executive) pays for such continued coverage, provided, that in
the case of COBRA continuation coverage such reimbursement under this
Section 3.3(c) shall be limited to the first twenty-four (24) months of premiums
paid by the Executive or the Executive’s Spouse, as the case may be, and any
reimbursement by the Company to the Executive or the Executive’s Spouse required
under this Section 3.3(c) shall be made on the last day of the month in which
the Executive or the Executive’s Spouse pays the amount required for such
continued coverage.

 

6



--------------------------------------------------------------------------------

(d) If participation in the any of the Company plans or programs necessary to
provide the benefits continuation described in Section 3.3(b) or Section 3.3(c)
is not permitted under the terms of any plan or program, the Company shall
arrange at its own expense to provide the Executive with benefits substantially
similar to those which the Executive would have been entitled to receive under
such plans and programs. At the end of the period of coverage, the Executive
shall have the right to have assigned to him, at no cost and with no
apportionment of unpaid premiums, any assignable life insurance policy relating
specifically to him.

3.4. Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments and
benefits due the Executive upon a termination of his employment.

3.5. Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, unless otherwise requested by the
Company, the Executive shall resign, as of the date of such termination, from
all positions he then holds as an officer, director, employee and member of the
board of directors (and any committee thereof) of the Company and its
Affiliates. The Executive agrees to execute such writings as are required to
effectuate the foregoing.

3.6. Cooperation. Following the termination of the Executive’s employment with
the Company for any reason, the Executive shall reasonably cooperate with the
Company upon reasonable request of the Board and agrees to be reasonably
available to the Company (taking into account any other full-time employment of
the Executive) with respect to matters arising out of the Executive’s services
to the Company and its subsidiaries. The Executive shall be reimbursed for any
expenses incurred by him at the request of the Company pursuant to this
Section 3.6.

Section 4. Certain Covenants.

4.1. Confidential Information and Trade Secrets.

(a) The Executive recognizes that the Executive’s position with the Company
requires considerable responsibility and trust, and, in reliance on the
Executive’s loyalty, the Company may entrust the Executive with highly sensitive
confidential, restricted and proprietary information involving Trade Secrets and
Confidential Information.

(b) For purposes of this Employment Agreement, a “Trade Secret” is any
scientific or technical information, design, process, procedure, formula or
improvement that is valuable and not generally known to competitors of the
Company. “Confidential Information” is any data or information, other than Trade
Secrets, that is important, competitively sensitive, and not generally known by
the public, including, but not limited to, the Company’s business plans,
business prospects, training manuals, product development plans, bidding and
pricing procedures, market strategies, internal performance statistics,
financial data, confidential personnel information concerning employees of the
Company, supplier data, operational or administrative plans, policy manuals, and
terms and conditions of contracts and agreements. The terms “Trade Secrets” and
“Confidential

 

7



--------------------------------------------------------------------------------

Information” shall not apply to information which is (i) already in the
Executive’s possession (unless such information was used in connection with
formulating the Company’s business plans, obtained by the Executive from the
Company or was obtained by the Executive in the course of the Executive’s
employment by the Company), or (ii) required to be disclosed by any applicable
law.

(c) Except as required to perform the Executive’s duties hereunder or as may be
required by law or legal process or an order of a court of competent
jurisdiction, the Executive will not use or disclose any Trade Secrets or
Confidential Information of the Company during employment, at any time after
termination of employment and prior to such time as they cease to be Trade
Secrets or Confidential Information through no act of the Executive in violation
of this Section 4.1.

(d) Upon the request of the Company and, in any event, upon the termination of
employment hereunder, the Executive will surrender to the Company all memoranda,
notes, records, plans, manuals or other documents pertaining to the Company’s
business or the Executive’s employment (including all copies thereof). The
Executive will also leave with the Company all materials involving Trade Secrets
or Confidential Information of the Company. All such information and materials,
whether or not made or developed by the Executive, shall be the sole and
exclusive property of the Company, and the Executive hereby assigns to the
Company all of the Executive’s right, title and interest in and to any and all
of such information and materials.

4.2. Agreement Not to Compete and Agreement Not to Solicit.

(a) The Executive hereby covenants and agrees that for a period commencing on
the date hereof and ending twelve (12) months after the Executive’s Termination
Date (the “Restricted Period”), the Executive, directly or indirectly,
personally, or as an employee, officer, director, partner, member, owner,
shareholder, investor or principal of, or consultant or independent contractor
with, another entity, shall not participate in any business which competes with
the Company including, without limitation, health maintenance organizations,
insurance companies or prepaid health plan businesses in which the Company has
been actively engaged during any part of the two (2) year period immediately
preceding the Executive’s employment Termination Date (“Company Business”), in
any Geographic Area (as defined below) in which the Company and/or any of its
Affiliates is then doing business. For purposes of this Employment Agreement,
“Geographic Area” means any state, commonwealth or territory of the United
States or any equivalent entity in any foreign country.

(b) The Executive hereby covenants and agrees that during the Restricted Period,
the Executive, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, shareholder, investor or principal of, or
consultant or independent contractor with, another entity, shall not:

(1) Interfere with the relationship of the Company and any of its employees,
agents, representatives, consultants or advisors.

 

8



--------------------------------------------------------------------------------

(2) Divert, or attempt to cause the diversion from the Company, any Company
Business, nor interfere with relationships of the Company with its
policyholders, agents, brokers, dealers, distributors, marketers, sources of
supply or customers.

(3) Solicit, recruit or otherwise induce or influence any employee of the
Company to accept employment in any business which competes with the Company
Business, in any Geographic Area in which the Company and/or any of its
Affiliates is then doing business.

4.3. Extension of Restriction Period. The Restricted Period shall be extended
for any period during which the Executive is in breach of any provision of
Section 4.2 hereof.

4.4. Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive’s
employment with the Company and related to the business or activities of the
Company and its Affiliates (the “Developments”). Except to the extent any rights
in any Developments constitute a work made for hire under the U.S. Copyright
Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the Company and/or its
applicable Affiliate, the Executive assigns all of his right, title and interest
in all Developments (including all intellectual property rights therein) to the
Company or its nominee without further compensation, including all rights or
benefits therefor, including without limitation the right to sue and recover for
past and future infringement. The Executive acknowledges that any rights in any
Developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Company and/or its applicable
Affiliate as the Executive’s employer. Whenever requested to do so by the
Company, the Executive, at the Company’s expense, shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of the
Company and its Affiliates therein. These obligations shall continue beyond the
end of the Executive’s employment with the Company with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives. In connection with his execution of this Employment Agreement,
the Executive has informed the Company in writing of any interest in any
inventions or intellectual property rights that he holds as of the date hereof.
If the Company is unable for any reason, after reasonable effort, to obtain the
Executive’s signature on any document needed in connection with the actions
described in this Section 4.4, the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and on the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 4.4 with the same legal
force and effect as if executed by the Executive.

 

9



--------------------------------------------------------------------------------

4.5. Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the Executive agrees not to disclose
the terms of this Employment Agreement to any Person; provided the Executive may
disclose this Employment Agreement and/or any of its terms to the Executive’s
immediate family, financial advisors and attorneys, so long as the Executive
instructs every such Person to whom the Executive makes such disclosure not to
disclose the terms of this Employment Agreement further. Anytime after this
Employment Agreement is filed with the Securities and Exchange Commission or any
other government agency by the Company and becomes a public record, this
provision shall no longer apply.

4.6. Specific Enforcement. The Executive specifically acknowledges and agrees
that the restrictions set forth in this Section 4 are reasonable and necessary
to protect the legitimate interest of the Company and that the Company would not
have entered into this Employment Agreement in the absence of such restrictions.
The Executive further acknowledges and agrees that any violation of the
provisions of Section 4 hereof will result in irreparable injury to the Company,
that the remedy at law for any violation or threatened violation of this
Section 4 will be inadequate and that in the event of any such breach, the
Company, in addition to any other remedies or damages available to it at law or
in equity, shall be entitled to temporary injunctive relief before trial from
any court of competent jurisdiction as a matter of course, and to permanent
injunctive relief without the necessity of proving actual damages.

Section 5. Representation. The Executive represents and warrants that (i) he is
not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits his ability to
enter into and fully perform his obligations under this Employment Agreement and
(ii) he is not otherwise unable to enter into and fully perform his obligations
under this Employment Agreement.

Section 6. Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company, (i) the Executive
agrees not to make any statement that is intended to become public, or that
should reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company or any of its Affiliates,
employees, officers, directors or stockholders and (ii) the Company agrees not
to issue any public statement that criticizes, ridicules, disparages or is
otherwise derogatory of the Executive or any of his Affiliates or family and
shall advise its directors and officers not to make any such public statement on
the Company’s behalf.

Section 7. Taxes.

7.1. Withholding. All amounts paid to the Executive under this Employment
Agreement shall be subject to withholding and other income and employment taxes
imposed by applicable law. The Executive shall be solely responsible for the
payment of all taxes imposed on him relating to the payment or provision of any
amounts or benefits hereunder.

7.2. Section 280G. (a) Notwithstanding anything contained in this Employment
Agreement to the contrary, (i) to the extent that any payment or distribution of
any type to or for the Executive by the Company, any Affiliate of the Company,
any Person who acquires ownership or effective control of the Company or
ownership of a substantial portion of

 

10



--------------------------------------------------------------------------------

the Company’s assets (within the meaning of Section 280G of the Code and the
regulations thereunder), or any Affiliate of such Person, whether paid or
payable or distributed or distributable pursuant to the terms of this Employment
Agreement or otherwise (the “Payments”) constitute “parachute payments” (within
the meaning of Section 280G of the Code), and if (ii) such aggregate would, if
reduced by all federal, state and local taxes applicable thereto, including the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), be less
than the amount the Executive would receive, after all taxes, if the Executive
received aggregate Payments equal (as valued under Section 280G of the Code) to
only three times the Executive’s “base amount” (within the meaning of
Section 280G of the Code), less $1.00, then (iii) such Payments shall be reduced
(but not below zero) if and to the extent necessary so that no Payments to be
made or benefit to be provided to the Executive shall be subject to the Excise
Tax. All determinations required to be made under this Section 7.2 shall be made
by a nationally recognized accounting firm that is (i) not serving as accountant
or auditor for the individual, entity or group effecting the Change in Control
and (ii) agreed upon by the Company and the Executive (the “Accounting Firm”),
which shall provide detailed supporting calculations (which detailed supporting
calculations shall include specific information about each Payment (including
the amount of each Payment) and such other information as the Executive shall
reasonably request or need to make the determination required of the Executive
under this Section 7.2 both to the Company and the Executive within thirty
(30) business days after the Termination Date (or such earlier time as is
requested by the Company) and an opinion to the Executive that he has
substantial authority not to report any Excise Tax imposed under section 4999 of
the Code on his federal income tax return with respect to the Payments (as
eliminated or reduced, if applicable, under such initial determination). Any
such determination by the Accounting Firm shall be binding upon the Company and
the Executive. If the Payments are so reduced, the Company shall reduce or
eliminate the Payments (A) by first reducing or eliminating the portion of the
Payments which are not payable in cash (other than that portion of the Payments
subject to clause (C) hereof), (B) then by reducing or eliminating cash payments
(other than that portion of the Payments subject to clause (C) hereof) and
(C) then by reducing or eliminating the portion of the Payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time.

(b) It is possible that after the determinations and selections made pursuant to
this Section 7.2 the Executive will receive Payments that are, in the aggregate,
either more or less than the amount provided under this Section 7.2 (hereafter
referred to as an “Excess Payment” or “Underpayment,” respectively). If it is
established, pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved, that an
Excess Payment has been made, then the Executive shall promptly pay an amount
equal to the Excess Payment to the Company, together with interest on such
amount at the applicable federal rate (as defined in and under Section 1274(d)
of the Code) from the date of the Executive’s receipt of such Excess Payment
until the date of such payment. In the event that it is determined (i) by a
court or (ii) by the Accounting Firm upon request by a Party, that an
Underpayment has occurred, the Company shall promptly pay an amount equal to the
Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this Section 7.2 not been applied until the date
of such payment.

 

11



--------------------------------------------------------------------------------

7.3 Section 409A. (a) The parties intend that any compensation, benefits and
other amounts payable or provided to the Executive under this Employment
Agreement are intended to be paid or provided in compliance with Section 409A
such that there will be no adverse tax consequences, interest, or penalties for
the Executive under Section 409A as a result of the payments and benefits so
paid or provided to him. The parties agree to modify this Employment Agreement,
or the timing (but not the amount) of the payment hereunder of severance or
other compensation, or both, and any reimbursements to the extent necessary to
comply with and to the extent permissible under Section 409A.

(b) The terms “terminate,” “terminated” and “termination” mean a termination of
the Executive’s employment that constitutes a Separation From Service and the
date of the Executive’s Separation From Service shall be treated as the
Executive’s Termination Date for purpose of determining the time of payment of
any amount that becomes payable to Executive pursuant to Section 3 hereof upon
the termination of his employment and that is treated as a “deferral of
compensation” within the meaning of Section 409A.

(c) In the case of any amounts that are payable to the Executive under this
Employment Agreement in the form of installment payments, the Executive’s right
to receive such payments shall be treated as a right to receive a series of
separate payments for purposes of Section 409A.

(d) If the Executive is a “specified employee” within the meaning of
Section 409A at the time of his Separation From Service within the meaning of
Section 409A, then any payment otherwise required to be made to him under this
Employment Agreement on account of his Separation From Service, to the extent
such payment (after taking in to account all exclusions applicable to such
payment under Section 409A) is properly treated as deferred compensation subject
to Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of Executive’s Separation From Service,
or (ii) if earlier, the date of Executive’s death (the “Delayed Payment Date”).
On the Delayed Payment Date, there shall be paid to the Executive or, if the
Executive has died, to the Executive’s estate, in a single cash lump sum, an
amount equal to the aggregate amount of the payments delayed pursuant to the
preceding sentence.

(e) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Employment Agreement constitutes a “deferral
of compensation” within the meaning of Section 409A, (i) the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided
hereunder during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement or in-kind benefits to be provided hereunder
in any other calendar year (except for any life-time or other aggregate
limitation applicable to medical expenses); (ii) all such expenses eligible for
reimbursement hereunder shall be paid to the Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any event by no later than
December 31 of the calendar year following the calendar year in which such
expenses were incurred; and (iii) the Executive’s right to receive any such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

 

12



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

8.1. Certain Definitions. For purposes of this Employment Agreement, the
following terms have the following meanings:

(a) “Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.

(b) “Cause” shall mean one of the following has occurred: (A) the Executive’s
indictment for, or conviction or entry of a plea of guilty or nolo contendere to
(1) any felony or (2) any crime (whether or not a felony) involving moral
turpitude, fraud, theft, breach of trust or other similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Executive may be subject that has a substantial and adverse effect on the
Executive’s qualifications or ability to perform his duties, (B) the Executive’s
engaging in conduct constituting willful misconduct, gross negligence or fraud
that results in a significant risk of economic harm to the Company or any of its
Affiliates, (C) the Executive’s continued failure to substantially perform his
duties if such failure is not remedied within fifteen (15) days after the
Executive receives written notice thereof from the Company, (D) the Executive’s
material violation of the provisions of Section 4 of this Employment Agreement
or (E) the Executive’s failure to relocate to the Louisville, Kentucky area in
accordance with Section 2.7; provided, however, that if the Executive is
terminated for Cause by reason of his indictment pursuant to clause (A) above
and the indictment is subsequently dismissed or withdrawn or the Executive is
found to be not guilty in a court of law in connection with such indictment,
then the Executive’s termination shall be treated for purposes of this
Employment Agreement as a termination by the Company other than for Cause or
Disability, and the Executive shall be entitled to receive (without duplication
of benefits) the payments and benefits set forth in Section 3.2(a) as applicable
following such dismissal, withdrawal or finding, payable in the manner and
subject to the conditions set forth in such Section 3.2(a). For purposes of this
Section 8.1(b), no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith.

(c) “Change in Control” shall have the meaning set forth on Exhibit D.

(d) “Change in Control-Related Termination” shall mean, during the Employment
Period, (i) the Executive’s termination by the Company other than for Cause, or
termination by the Executive for Good Reason, in each case within twenty-four
(24) months following a Change in Control or (ii) the Executive’s termination by
the Company other than for Cause at any time prior to a Change in Control if
such termination occurs after the Company entered into and has not terminated a
definitive agreement, the consummation of which would constitute a Change in
Control.

(e) “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which the Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.

 

13



--------------------------------------------------------------------------------

(f) “Good Reason” shall mean one of the following has occurred without the
Executive’s written consent: (i) a material and adverse change in the
Executive’s duties, authority or responsibilities, (ii) the Executive being
required to report to anyone other than the Board or the CEO, (iii) a reduction
in the Executive’s base salary or target incentive opportunity, other than in
connection with an across-the-board reduction applicable to all senior
executives of the Company, (iv) following the Executive’s relocation to
Louisville, Kentucky, the relocation of the Executive’s principal place of
business resulting in an increase in the Executive’s one-way commute of more
than thirty (30) miles, (v) the failure of the Company to continue in effect a
material incentive or other compensation plan unless the Company substitutes a
plan providing substantially equivalent compensation opportunities or (vi) the
failure of the Executive to be appointed CEO prior to the expiration of the
Term. In the event the Executive believes Good Reason to exist (other than in
the case of Good Reason described in clause (vi), for which no advance notice or
opportunity to cure is required), the Executive must provide the Company with
written notice no later than ninety (90) days after the first occurrence of the
event or condition the Executive claims constitutes Good Reason specifying the
basis for the Executive’s belief that Good Reason exists and must provide the
Company with thirty (30) days to cure such event or condition. Failing such cure
by the Company, a termination of employment by the Executive for Good Reason
shall be effective on the day following the expiration of such cure period;
provided, however, that if the Term ends after the Executive provides the notice
described above and prior to the Company curing any such event or condition, a
termination by the Executive for Good Reason shall be effective on the last day
of the Term.

(g) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

8.2. Indemnification. The Company shall indemnify and hold harmless the
Executive pursuant to and in accordance with the terms of the Indemnification
Agreement to be entered into by the Parties substantially in the form attached
hereto as Exhibit E. The Executive shall be covered under any directors’ and
officers’ insurance that the Company maintains for its directors and other
officers in the same manner and on the same basis as the Company’s directors and
other officers.

8.3. Amendments and Waivers. Subject to applicable law, this Employment
Agreement and any of the provisions hereof may be amended, modified, or
supplemented, in whole or in part, only in a writing signed by all Parties
hereto. The waiver by a Party hereto of a breach by another party hereto of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach by such other Party or as a waiver
of any other or subsequent breach by such other Party, except as otherwise
explicitly provided for in the writing evidencing such waiver. Except as
otherwise expressly provided herein, no failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

14



--------------------------------------------------------------------------------

8.4. Assignment; No Third-Party Beneficiaries. This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Employment Agreement shall confer upon
any Person not a party to this Employment Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Employment Agreement, except the personal
representative of the deceased Executive may enforce the provisions hereof
applicable in the event of the death of the Executive. The Company is authorized
to assign this Employment Agreement to a successor to substantially all of its
assets.

8.5. Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications to be given or delivered under or by reason of
the provisions of this Employment Agreement shall be in writing and shall be
deemed to have been duly received (a) upon receipt by hand delivery, (b) upon
receipt after being mailed by certified or registered mail, postage prepaid,
(c) upon receipt after being sent by email, (d) the next business day after
being sent via a nationally recognized overnight courier, or (e) upon
confirmation of delivery when sent via facsimile to the recipient. Such notices,
demands and other communications shall be sent to the address or facsimile
number indicated below:

 

  

If to the Company:

 

Humana Inc.

500 West Main Street

Louisville, Kentucky

Attention: General Counsel

Facsimile: 502-508-4073

E-mail Address: ctodoroff@humana.com

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Donald P. Carleen, Esq.

Facsimile: 212-859-4000

E-mail Address: donald.carleen@friedfrank.com

If to the Executive:

   Bruce Broussard at his principal office at the Company (during the Employment
Period), and at all times to his principal residence as reflected in the records
of the Company.

 

15



--------------------------------------------------------------------------------

8.6. Governing Law. This Employment Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the Commonwealth of Kentucky, without giving effect to
the conflicts of law principles thereof.

8.7. Arbitration. Other than with respect to provisions under Section 4 of this
Employment Agreement, in the event of any dispute, controversy or claim between
the Parties that arises out of or relates to this Employment Agreement, the
Executive’s employment with the Company, or any termination of such employment,
then either Party may, by written notice to the other, require that such
dispute, controversy or claim be submitted to arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”). A single arbitrator shall be selected by agreement of
the Parties or, if they do not agree on an arbitrator within thirty (30) days
after one Party has notified the other of his or its desire to have the matter
settled by arbitration, then the arbitrator shall be selected pursuant to the
Rules by the AAA in Louisville, Kentucky. The determination reached in such
arbitration shall be final and binding on the Parties without any right of
appeal or further dispute, except as otherwise required by applicable law.
Unless otherwise agreed by the Parties, any such arbitration shall take place in
Louisville, Kentucky. Each party shall bear its own costs and expenses of the
arbitrator’s expenses and administrative fees of arbitration; provided, that, if
the Executive prevails on at least one material issue, the Company shall
reimburse the Executive for reasonable attorney’s fees and related expenses
incurred in connection with such dispute.

8.8. Severability. Whenever possible, each provision or portion of any provision
of this Employment Agreement, including those contained in Section 4 hereof,
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Employment Agreement is held to be prohibited
by or invalid under applicable law and if the rights or obligations of any party
hereto under this Employment Agreement will not be materially and adversely
affected thereby, (a) such provision will be fully severable, (b) this
Employment Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Employment Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Employment
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible. In addition,
should a court or arbitrator determine that any provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, is not reasonable or valid, either in period of time, geographical area,
or otherwise, the parties hereto agree that such provision should be interpreted
and enforced to the maximum extent which such court or arbitrator deems
reasonable or valid.

8.9. Entire Agreement. From and after the Effective Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, term sheets, agreements and understandings
(including any prior course of dealings), both written and oral, between the
parties hereto with respect to the subject matter hereof.

 

16



--------------------------------------------------------------------------------

8.10. Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

8.11. Binding Effect. This Employment Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and any of their
respective successors, personal representatives and permitted assigns,
including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

8.12. General Interpretive Principles. Whenever used in this Employment
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Employment Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Unless otherwise
specified, the terms “hereof,” “herein” and similar terms refer to this
Employment Agreement as a whole (including the exhibits hereto), and references
herein to Sections refer to Sections of this Employment Agreement. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

8.13. Non-Exclusivity of Rights; Full Settlement. Except as provided in
Section 3.4, nothing in this Employment Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its Affiliates and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement with the Company or
its Affiliates. Amounts that are vested benefits or that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company or its Affiliates at or
subsequent to the Termination Date shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Employment Agreement. The Executive shall not be obligated to
seek other employment or otherwise mitigate the amounts payable to the Executive
under this Employment Agreement.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

HUMANA INC. By:   /s/ Bonita Hathcock   Name:   Bonita Hathcock   Title:  
Senior Vice President and Chief Human Resources Officer

 

EXECUTIVE /s/ Bruce Broussard Bruce Broussard

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A-1

HUMANA INC.

STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

THIS AGREEMENT (“Agreement”) made as of                      (the “Grant Date”)
by and between HUMANA INC., a corporation duly organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Company”), and
                    , an employee of the Company (hereinafter referred to as
“Optionee”).

WITNESSETH

WHEREAS, the Amended and Restated 2003 Stock Incentive Plan (the “Plan”), for
certain employee and non-employee Directors of the Company and its subsidiaries
was approved by the Company’s Board of Directors (the “Board”) and stockholders;
and

WHEREAS, the Company desires to grant to Optionee an option to purchase shares
of common stock of the Company in accordance with the Plan;

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and Optionee agree as follows:

 

I. OPTION GRANT

A. Grant of Option. The Company hereby grants to Optionee, as a matter of
separate inducement and agreement and not in lieu of salary or other
compensation for services, a Non-Qualified Stock Option to purchase
                     shares of the $.16-2/3 par value common stock of the
Company (“Common Stock”) at the purchase price of $              per share (the
“Option”) exercisable on the terms and conditions set forth herein.

B. Term. The term of the Option shall commence upon the date of grant,
                     , and shall expire on                      (“Expiration
Date”).

C. Vesting of Option. Except as otherwise set forth herein, this Option shall be
exercisable by Optionee or his/her personal representative in accordance with
the following schedule:

1. On the first anniversary of the Grant Date, this Option will vest with
respect to, and may be exercised for up to, fifty percent (50%) of the total
number Shares subject to this Option.

2. On the second anniversary of the Grant Date, this Option will vest with
respect to, and may be exercised for up to, an additional fifty percent (50%) of
the total number Shares subject to this Option, so that on the second
anniversary of the Grant Date this Option shall be fully vested and exercisable
in full.

3. To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.



--------------------------------------------------------------------------------

D. Effect of Termination of Employment on Option.

1. If the employment of Optionee by the Company is terminated for Cause, all the
rights of Optionee under this Agreement, whether or not exercisable, shall
terminate immediately.

2. If the employment of Optionee is terminated for any reason other than for
Cause, Retirement, death or Disability, unless otherwise specified herein, all
the rights of Optionee under this Agreement then exercisable shall remain
exercisable at any time within ninety (90) days after the date of such
termination, but in no event beyond the Expiration Date; provided, that, if such
termination is by the Company without Cause or by Optionee for Good Reason (as
defined in the Employment Agreement between the Company and Optionee dated as of
November 2, 2011), this Option shall become immediately vested and exercisable
at the time of termination.

3. In the event of Optionee’s Retirement, (i) to the extent that this Option (or
portion hereof) is exercisable as of the date of such Retirement, this Option
(or portion hereof) shall be exercisable at any time within two (2) years after
the date of Retirement, but in no event beyond the Expiration Date, and only to
the extent the Option (or portion hereof) was exercisable at the date of
Retirement, and (ii) to the extent that this Option (or portion hereof) is not
exercisable as of the date of such Retirement, this Option (or portion hereof)
shall continue to vest and become exercisable as if the Optionee were continuing
to provide services to the Company or a Subsidiary, as applicable, and this
Option (or portion hereof) shall be exercisable at any time within two (2) years
following the date on which this Option (or portion hereof) becomes vested and
exercisable, but in no event beyond the Expiration Date.

4. In the event of death or Disability of Optionee while in the employ of the
Company, this Option shall become immediately exercisable and shall remain
exercisable by Optionee or the person or the persons to whom those rights pass
by will or by the laws of descent and distribution or, if appropriate, by the
legal representative of the Optionee or the estate of the Optionee at any time
within two (2) years after the date of such death or Disability, regardless of
the Expiration Date.

5. In the event of a Change in Control, the Option granted in Section I shall
become fully vested and immediately exercisable in its entirety. In addition,
Optionee will be permitted to surrender for cancellation within sixty (60) days
after a Change in Control, any portion of this Option to the extent not yet
exercised and Optionee will be entitled to receive a payment in an amount equal
to the excess, if any, of (x) the greater of (1) the Fair Market Value on the
date of surrender of the Shares subject to this Option or portion thereof
surrendered, or (2) the Fair Market Value, as Adjusted, of the Shares subject to
this Option or portion thereof surrendered, over (y) the aggregate purchase
price for such Shares under this Option or portion thereof surrendered. The form
of payment shall be determined by the Committee. In the event Optionee’s
employment with the Company is terminated other than for Cause within three
(3) years following a Change in Control, each Option held by the Optionee that
was exercisable as of the date of termination of the Optionee’s employment or
service shall remain exercisable for a period ending the earlier of the second
anniversary of the termination of the Optionee’s employment or the Expiration
Date.



--------------------------------------------------------------------------------

E. Exercise of Option.

1. This Option shall be exercisable only by written notice to the Secretary of
the Company at the Company’s principal executive offices, or through the on-line
procedure to such broker-dealer as designated by the Company, by Optionee or
his/her legal representative as herein provided. Such notice shall state the
number of shares with respect to which the Option is being exercised and shall
be signed, or authorized electronically, by Optionee or his/her legal
representative, as applicable.

2. The purchase price shall be paid as follows:

a) In full in cash upon the exercise of the Option; or

b) By tendering to the Company shares of the Common Stock of Company owned by
him/her prior to the date of exercise and having an aggregate fair market value
equal to the cash exercise price applicable to his/her Option

c) A combination of I.E.(2)(a) and I.E.(2)(b) above; or

d) Through the cashless exercise provisions of the designated broker-dealer as
described in the procedures communicated to Optionee by the Company.

3. Federal, state and local income and employment taxes and other amounts as may
be required by law to be collected by the Company (“Withholding Taxes”) in
connection with the exercise of this Option shall be paid pursuant to the Plan
by Optionee prior to the delivery of any Common Stock under this Agreement. The
Company shall, at Optionee’s election, withhold delivery of a number of Shares
with a Fair Market Value as of the exercise date equal to the Withholding Taxes
in satisfaction of Optionee’s obligations hereunder.

 

II. MISCELLANEOUS PROVISIONS

A. Binding Effect & Adjustment. This Agreement shall be binding and conclusive
upon each successor and assign of the Company. Optionee’s obligations hereunder
shall not be assignable to any other person or entity. It is the intent of the
parties to this Agreement that the benefits of any appreciation of the
underlying Common Stock during the term of the Award shall be preserved in any
event, including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Section 4.6 of the Plan. All obligations
imposed upon Optionee and all rights granted to Optionee and to the Company
shall be binding upon Optionee’s heirs and legal representatives.

B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto.



--------------------------------------------------------------------------------

C. Governing Law. Except as to matters of federal law and as otherwise provided
herein, this Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to its conflict of laws rules.

D. Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the Commonwealth of
Kentucky, County of Jefferson, or, if it has or can acquire jurisdiction, in the
United States District Court for the Western District of Kentucky, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

E. No Employment Agreement. Nothing herein confers on the Optionee any rights
with respect to the continuance of employment or other service with the Company,
nor will it interfere with any right the Company would otherwise have to
terminate or modify the terms of Optionee’s employment or other service at any
time.

F. Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect.

G. Assignment. The Option granted under this Agreement to Optionee may not be
assigned, transferred, pledged, alienated or hypothecated in any manner during
Optionee’s lifetime, but shall be solely and exclusively the right of Optionee
to exercise during his/her lifetime. Should Optionee attempt to assign,
transfer, pledge, alienate or hypothecate this Option or any rights hereunder in
any manner whatsoever, such action shall constitute a breach of the covenants
hereunder and Company may terminate this Option as to any then unexercised
shares.

H. Defined Terms. Any term used herein and not otherwise defined herein shall
have the same meaning as in the Plan. Any conflict between this Agreement and
the Plan will be resolved in favor of the Plan. Any disputes or questions of
right or obligation which shall result from or relate to any interpretation of
this Agreement shall be determined by the Committee. Any such determination
shall be binding and conclusive upon Optionee and any person or persons claiming
through Optionee as to any rights hereunder.

I. Execution. If Optionee shall fail to execute this Agreement, either manually
with a paper document, or through the on-line grant agreement procedure with the
Company’s designated broker–dealer, and, if manually executed, return the
executed original to the Secretary of the Company, the Award shall be null and
void. The choice of form will be at the Company’s discretion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written.

 

    “Company” ATTEST:     HUMANA INC. BY:         BY:       [Name]       [Name]
  [Title]       [Title]       “Optionee”                 [Name]



--------------------------------------------------------------------------------

Exhibit A-2

HUMANA INC.

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

THIS STOCK OPTION AGREEMENT (“Agreement”) made as of                      (the
“Grant Date”) by and between HUMANA INC., a corporation duly organized and
existing under the laws of the State of Delaware (hereinafter referred to as the
“Company”), and                     , an employee of the Company (hereinafter
referred to as “Optionee”).

WITNESSETH:

WHEREAS, the Amended and Restated 2003 Stock Incentive Plan (the “Plan”), for
certain employees and non-employee Directors of the Company and its subsidiaries
was approved by the Company’s Board of Directors (the “Board”) and stockholders;
and

WHEREAS, the Company desires to grant to Optionee an option to purchase shares
of common stock of the Company in accordance with the Plan.

NOW, THEREFORE, in consideration of the premises, mutual covenants hereinafter
set forth, and other good and valuable consideration, the Company and Optionee
agree as follows:

1. The Company hereby grants to Optionee, as a matter of separate inducement and
agreement and not in lieu of salary or other compensation for services, an
Incentive Stock Option to purchase                      shares of the $.16-2/3
par value common stock of the Company (“Common Stock”) at the purchase price of
$             per share (the “Option”) exercisable on the terms and conditions
set forth herein.

2. The term of the Option shall commence upon the date of grant,
                    , and shall expire on                      (“Expiration
Date”).

3. Except as otherwise set forth herein, this Option shall be exercisable by
Optionee or his/her personal representative in accordance with the following
schedule:

A. On the first anniversary of the Grant Date, this Option will vest with
respect to, and may be exercised for up to, fifty percent (50%) of the total
number Shares subject to this Option.

B. On the second anniversary of the Grant Date, this Option will vest with
respect to, and may be exercised for up to, an additional fifty percent (50%) of
the total number Shares subject to this Option, so that on the second
anniversary of the Grant Date this Option shall be fully vested and exercisable
in full.

C. To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.

4. A. If the employment of Optionee by the Company is terminated for Cause, all
the rights of Optionee under this Agreement, whether or not exercisable, shall
terminate immediately.



--------------------------------------------------------------------------------

B. If the employment of Optionee is terminated for any reason other than for
Cause, Retirement, death or Disability, unless otherwise specified herein, all
the rights of Optionee under this Agreement then exercisable shall remain
exercisable at any time within three (3) months after the date of such
termination, but in no event beyond the Expiration Date; provided, that, if such
termination is by the Company without Cause or by Optionee for Good Reason (as
defined in the Employment Agreement between the Company and Optionee dated as of
November 2, 2011), this Option shall become immediately vested and exercisable
at the time of termination.

C. In the event of Optionee’s Retirement, (i) to the extent that this Option (or
portion hereof) is exercisable as of the date of such Retirement, this Option
(or portion hereof) shall be exercisable at any time within two (2) years after
the date of Retirement, but in no event beyond the Expiration Date, and only to
the extent the Option (or portion hereof) was exercisable at the date of
Retirement, and (ii) to the extent that this Option (or portion hereof) is not
exercisable as of the date of such Retirement, this Option (or portion hereof)
shall continue to vest and become exercisable as if the Optionee were continuing
to provide services to the Company or a Subsidiary, as applicable, and this
Option (or portion hereof) shall be exercisable at any time within two (2) years
following the date on which this Option (or portion hereof) becomes vested and
exercisable, but in no event beyond the Expiration Date.

D. In the event of death or Disability of Optionee while in the employ of the
Company, this Option shall become immediately exercisable and shall remain
exercisable by Optionee or the person or the persons to whom those rights pass
by will or by the laws of descent and distribution or, if appropriate, by the
legal representative of the Optionee or the estate of the Optionee at any time
within two (2) years after the date of such death or Disability.

5. A. This Option shall be exercisable only by written notice to the Secretary
of the Company at the Company’s principal executive offices by Optionee or
his/her legal representative as herein provided. Such notice shall state the
number of shares with respect to which the Option is being exercised and shall
be signed by Optionee or his/her legal representative, as applicable.

B. The purchase price shall be paid as follows:

i) In full in cash upon the exercise of the Option; or

ii) By tendering to the Company shares of the Common Stock of Company owned by
him/her prior to the date of exercise and having an aggregate Fair Market Value
equal to the cash exercise price applicable to his/her Option; or

iii) A combination of 5(B)(i) and 5(B)(ii) above.

C. Federal, state and local income and employment taxes and other amounts as may
be required by law to be collected by the Company (“Withholding Taxes”) in
connection with the exercise of this Option shall be paid pursuant to the Plan
by Optionee at the time such Withholding Taxes become due. The Company shall, at
Optionee’s election, withhold delivery of a number of Shares with a Fair Market
Value as of the exercise date equal to the Withholding Taxes in satisfaction of
Optionee’s obligations hereunder.



--------------------------------------------------------------------------------

6. The Option granted under this Agreement to Optionee may not be assigned,
transferred, pledged, alienated or hypothecated in any manner during Optionee’s
lifetime, but shall be solely and exclusively the right of Optionee to exercise
during his/her lifetime. Should Optionee attempt to assign, transfer, pledge,
alienate or hypothecate this Option or any rights hereunder in any manner
whatsoever, such action shall constitute a breach of the covenants hereunder and
Company may terminate this Option as to any then unexercised shares.

7. In the event of a Change in Control, as defined in the Plan, this Option
shall become fully vested and immediately exercisable in its entirety. In
addition, Optionee will be permitted to surrender for cancellation within sixty
(60) days after a Change in Control, any portion of this Option to the extent
not yet exercised and Optionee will be entitled to receive a payment in an
amount equal to the excess, if any, of (x) the Fair Market Value on the date of
surrender of the Shares subject to this Option or portion thereof surrendered,
over (y) the aggregate purchase price for such Shares under this Option or
portion thereof surrendered. The form of payment shall be determined by the
Committee.

In the event Optionee’s employment with the Company is terminated other than for
Cause within three (3) years following a Change in Control, each Option held by
the Optionee that was exercisable as of the date of termination of the
Optionee’s employment or service shall remain exercisable for a period ending
the earlier of the second anniversary of the termination of the Optionee’s
employment or the Expiration Date.

8. This Agreement shall be binding and conclusive upon each successor and assign
of the Company. This Agreement may be amended only by a writing signed by each
of the parties hereto. It is the intent of the parties to this Agreement that
the benefits of any appreciation of the underlying Common Stock during the term
of the Option shall be preserved in any event, including but not limited to a
recapitalization, merger, consolidation, reorganization, stock dividend, stock
split, reverse stock split, spin-off or similar transaction, or other change in
corporate structure affecting the Shares, as more fully described in Section 4.6
of the Plan. All obligations imposed upon Optionee and all rights granted to
Optionee and to the Company shall be binding upon Optionee’s heirs and legal
representatives.

9. Except as to matters of federal law, this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflicts of laws principles thereof.

10. If any provision of this Agreement is or becomes or is deemed invalid,
illegal or unenforceable in any relevant jurisdiction, or would disqualify the
Optionee under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Agreement shall remain in full force and effect. Any provision
in this Agreement determined by competent authority to be in conflict with 422
of the Internal Revenue Code of 1986, as amended, or its successor, in regard to
qualifying this Option as an incentive stock option shall be ineffective ab
initio to the extent of such conflict.



--------------------------------------------------------------------------------

11. Any term used herein and not otherwise defined herein shall have the same
meaning as in the Plan. Any conflict between this Agreement and the Plan will be
resolved in favor of the Plan. Any disputes or questions of right or obligation
which shall result from or relate to any interpretation of this Agreement shall
be determined by the Committee. Any such determination shall be binding and
conclusive upon Optionee, his/her assigns, and any person or persons claiming
through Optionee as to any rights hereunder.

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written.

 

    “Company” ATTEST:     HUMANA INC. BY:                 [Name]     [Name]  
[Title]     [Title]       “Optionee”               [Name]



--------------------------------------------------------------------------------

Exhibit B

HUMANA INC.

RESTRICTED STOCK AGREEMENT

UNDER THE AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) made as of                     
(the “Grant Date”) by and between HUMANA INC., a corporation duly organized and
existing under the laws of the State of Delaware (hereinafter referred to as the
“Company”), and                     , an employee of the Company (hereinafter
referred to as “Grantee”).

WITNESSETH:

WHEREAS, the Amended and Restated 2003 Stock Incentive Plan (the “Plan”), for
certain employees and non-employee Directors of the Company and its subsidiaries
was approved by the Company’s Board of Directors (the “Board”) and stockholders;
and

WHEREAS, the Company desires to award to Grantee restricted shares of common
stock of the Company in accordance with the Plan.

NOW, THEREFORE, in consideration of the award of restricted stock to Grantee,
the premises and mutual covenants hereinafter set forth, and other good and
valuable consideration, the Company and Grantee agree as follows:

 

I. RESTRICTED STOCK GRANT

A. Purchase and Sale of Common Stock. Subject to the terms and conditions
hereinafter set forth, and in accordance with the provisions of the Plan, the
Company hereby grants to Grantee, and Grantee hereby accepts from the Company
                     Shares. The purchase price for the Shares shall be the par
value of $.16 2/3 per share.

B. Restrictions on Non-Vested Shares. Until such time as the Shares purchased
hereunder have become vested in accordance with Section I.C. (Shares which are
not vested are referred to herein as “Restricted Stock”), such Restricted Stock
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. In addition, such Restricted Stock shall be subject to forfeiture
in accordance with the provisions of Section I.D. Except for the restrictions
provided for in this Section I.B., Grantee shall have all of the rights of a
stockholder with respect to Restricted Stock including, but not limited to, the
right to vote; provided that any cash or in-kind dividends paid with respect to
Restricted Stock shall be withheld by the Company and shall be paid to Grantee,
without interest, only when, and if, such Restricted Stock shall become vested
(“Dividends”).

C. Vesting of Shares.

1. On the first anniversary of the Grant Date, fifty percent (50%) of the Shares
subject to this Agreement will vest.



--------------------------------------------------------------------------------

2. On the second anniversary of the Grant Date the remaining fifty percent
(50%) of the Shares subject to this Agreement will vest, so that on the second
anniversary of the Grant Date all of the Shares subject to this Agreement will
have vested

3. Notwithstanding the foregoing, upon (i) the death or Disability of Grantee,
(ii) the Grantee’s termination of employment by the Company without Cause or by
the Grantee for Good Reason (as such term is defined in the Employment Agreement
between the Company and the Grantee dated as of November 2, 2011) or (iii) a
Change in Control, all restrictions shall lapse and all Restricted Stock and
Dividends shall thereafter be immediately transferable and non-forfeitable.

4. Upon the Restricted Stock becoming vested, such Shares shall be free of all
restrictions provided for in this Section I.

D. Forfeiture. Upon the termination of Grantee’s employment with the Company
prior to the time the Restricted Stock has vested pursuant to Section I.C.,
other than a termination in the event of Grantee’s Retirement, the Restricted
Stock and Dividends shall thereupon be forfeited immediately by Grantee. In the
event of Grantee’s Retirement, any Restricted Stock with respect to which
restrictions have not lapsed as of the date of Retirement shall continue to vest
in accordance with Section I.C. as if the Grantee were continuing to provide
services to the Company or a Subsidiary, as applicable; provided, however, that
the Committee may determine, in its sole discretion, that the restrictions on
some or all of such Restricted Stock held by the Grantee as of the date of
Retirement shall immediately lapse.

E. Retention of Stock Certificate. Notwithstanding that Grantee has been awarded
the Restricted Stock on the date hereof, the Company has caused all Restricted
Stock to be issued in book entry format or under a Certificate representing the
Restricted Stock prior to vesting. If a Certificate is issued, it shall bear the
following legend:

“The Shares represented by this certificate have been issued pursuant to the
terms of the Humana Inc. Amended and Restated 2003 Stock Incentive Plan and may
not be sold, assigned, transferred, discounted, exchanged, pledged or otherwise
encumbered or disposed of in any manner except as set forth in the terms of the
agreement embodying the award of such Shares.”

Upon the vesting of the Restricted Stock, Grantee shall have the right to
receive a Certificate evidencing such vested stock, shall receive any Dividends
and shall have the right to have the legend provided for above removed from the
Certificate representing such vested Shares.

F. Taxes. Federal, state and local income and employment taxes and other amounts
as may be required by law to be collected by the Company (“Withholding Taxes”)
in connection with the vesting of an Award shall be paid by Grantee prior to the
issuance of a Certificate representing the shares. The Company shall, at the
Grantee’s election, withhold delivery of Certificates representing a number of
Shares with a Fair Market Value as of the vesting date equal to the Withholding
Taxes in satisfaction of the Grantee’s obligations hereunder.



--------------------------------------------------------------------------------

II. MISCELLANEOUS PROVISIONS

A. Binding Effect & Adjustment. This Agreement shall be binding and conclusive
upon each successor and assign of the Company. Grantee’s obligations hereunder
shall not be assignable to any other person or entity. It is the intent of the
parties to this Agreement that the benefits of any appreciation of the
underlying Common Stock during the term of the Award shall be preserved in any
event, including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Section 4.6 of the Plan. All obligations
imposed upon Grantee and all rights granted to Grantee and to the Company shall
be binding upon Grantee’s heirs and legal representatives.

B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto.

C. Governing Law. Except as to matters of federal law and as otherwise provided
herein, this Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to its conflict of laws rules.
This Agreement shall also be governed by, and construed in accordance with, the
terms of the Plan.

D. No Employment Agreement. Nothing herein confers on the Grantee any rights
with respect to the continuance of employment or other service with the Company,
nor will it interfere with any right the Company would otherwise have to
terminate or modify the terms of Grantee’s employment or other service at any
time.

E. Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect.

F. Defined Terms. Any term used herein and not otherwise defined herein shall
have the same meaning as in the Plan. Any conflict between this Agreement and
the Plan will be resolved in favor of the Plan. Any disputes or questions of
right or obligation which shall result from or relate to any interpretation of
this Agreement shall be determined by the Committee. Any such determination
shall be binding and conclusive upon Grantee and any person or persons claiming
through Grantee as to any rights hereunder.

G. Execution. If Grantee shall fail to execute this Agreement, either manually
with a paper document, or through the online grant agreement procedure with the
Company’s designated broker–dealer, and, if manually executed, return the
executed original to the Secretary of the Company, the Award shall be null and
void. The choice of form will be at the Company’s discretion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written.

 

    “Company” ATTEST:     HUMANA INC. BY:         BY:       [Name]        
[Name]     [Title]         [Title]           “Grantee”                    
[Name]  



--------------------------------------------------------------------------------

Exhibit C

Release

1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of November 2, 2011 (the “Employment Agreement”), by and
between Bruce Broussard (the “Executive”) and Humana Inc. (the “Company”) (each
of the Executive and the Company, a “Party” and together, the “Parties”), the
sufficiency of which the Executive acknowledges, the Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and Affiliates (as defined in the Employment
Agreement) (the “Company Affiliated Group”), their present and former officers,
directors, executives, shareholders, agents, attorneys, employees and employee
benefit plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party that
arises out of, or relates to, the Employment Agreement, the Executive’s
employment with the Company or any of its subsidiaries and Affiliates, or any
termination of such employment, including claims (i) for severance or vacation
or paid time off benefits, unpaid wages, salary or incentive payments, (ii) for
breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort, (iii) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (iv) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Family and Medical Leave
Act, the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
the Age Discrimination in Employment Act (“ADEA”), the Equal Pay Act, the
Uniformed Services Employment and Reemployment Rights Act and any similar or
analogous state statute.

Notwithstanding the foregoing, this Release shall not apply and expressly
excludes: (a) vested benefits under any plan maintained by the Company that
provides for deferred compensation, equity compensation or pension or retirement
benefits; (b) health benefits under any policy or plan currently maintained by
the Company that provides for health insurance continuation or conversion rights
including, but not limited to, rights and benefits to continue health care
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended or similar state law; (c) any claim that cannot by law be waived or
released by private agreement; (d) claims arising after the date of the Release;
(e) to the extent not paid as of the date of this Release, payments and benefits
to be made under the Employment Agreement; (f) claims under any directors and
officers insurance policies; and (g) rights to indemnification Executive may
have under the by-laws or certificate of incorporation of the Company and its
Affiliates, any applicable indemnification agreements with the Company and its
Affiliates or applicable law.

 

C-1



--------------------------------------------------------------------------------

2. The Executive acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, (i) wages, (ii) back pay or
front pay, (iii) compensatory damages, liquidated damages, punitive damages,
damages for pain or suffering, (iv) costs, (v) attorneys’ fees and expenses, and
(vi) any right to receive any compensation or benefit from any complaint, claim,
or charge with any local, state or federal court, agency or board, or in any
proceeding of any kind which may be brought against the Company as a result of
such a complaint, claim or charge.

4. The Executive specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

5. As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that he has been given a period of twenty-one (21) days
to consider whether to execute this Release. If the Executive accepts the terms
hereof and executes this Release, he may thereafter, for a period of seven
(7) days following (and not including) the date of execution, revoke this
Release as it relates to the release of claims arising under the ADEA. If no
such revocation occurs, this Release shall become irrevocable in its entirety,
and binding and enforceable against the Executive, on the day next following the
day on which the foregoing seven-day period has elapsed. If such a revocation
occurs, the Executive shall irrevocably forfeit any right to payment of the
Severance and Pro-Rata Incentive and provision of Benefit Continuation (each, as
defined in the Employment Agreement), but the remainder of the Employment
Agreement shall continue in full force.

6. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release shall be immediately effective
upon execution by the Executive.

7. The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

8. The Executive acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

 

C-2



--------------------------------------------------------------------------------

9. The Executive acknowledges that the release of claims set forth in this
Release relates only to claims that exist as of the date of this Release.

10. The Executive acknowledges that the Severance, Pro-Rata Incentive and
Benefit Continuation he is receiving in connection with the release of claims
set forth in this Release and his obligations under this Release are in addition
to anything of value to which the Executive is entitled from the Company.

11. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

12. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

13. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

14. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

15. This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

16. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Kentucky without giving effect to the conflicts of
law principles thereof.

[Signature Page Follows]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed as of
                                             , 20    .

 

By:       Name: Bruce Broussard

 

C-4



--------------------------------------------------------------------------------

Exhibit D

The below definition of Change in Control is the definition used in the Humana
Inc. Amended and Restated 2003 Stock Incentive Plan. All definitions referred to
but not defined herein shall have the meaning ascribed to them in the 2003 Stock
Incentive Plan.

“Change in Control” shall mean the occurrence of:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”), (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(b) The individuals who, as of the effective date of this Plan are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the outstanding Voting Securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization;

 

D-1



--------------------------------------------------------------------------------

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and no agreement, plan or arrangement is in place to change the
composition of the board of directors following the merger, consolidation or
reorganization; and

(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

D-2



--------------------------------------------------------------------------------

Exhibit E

INDEMNIFICATION AGREEMENT

This Agreement, made and entered into this      day of                 ,
                 (“Agreement”), by and between Humana Inc., a Delaware
corporation (“Company”), and                                  (“Indemnitee”):

WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation; and

WHEREAS, the increasing difficulties of obtaining adequate insurance and the
uncertainties relating to indemnification may impair the ability of the Company
to continue to attract and retain such persons; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the potential inability to attract and retain such persons is detrimental to the
best interest of the Company’s stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future; and

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services by Indemnitee. Indemnitee agrees to serve as a director,
officer, employee, agent or fiduciary of the Company, and may at the request of
the Company, agree to serve as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other enterprise.
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or any obligation imposed by operation of
law), in which event the Company shall have no obligation under this Agreement
to continue Indemnitee in any such position.

Section 2. Indemnification - General. The Company shall indemnify and advance
Expenses (as hereinafter defined) to Indemnitee as provided in this Agreement
and to the fullest extent permitted by applicable law in effect on the date
hereof and to such greater extent as applicable law may thereafter from time to
time permit. The rights of Indemnitee provided under the preceding sentence
shall include, but shall not be limited to, the rights set forth in the other
Sections of the Agreement.

Section 3. Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 3 if, by reason of his Corporate Status (as hereinafter defined), he is,
or is threatened to be made, a party to any threatened, pending, or completed
Proceeding (as hereinafter defined), other than a Proceeding by or in the right
of the Company. Pursuant to this Section 3, Indemnitee shall be indemnified
against Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal Proceeding, had no reasonable
cause to believe his conduct was unlawful.

 

E-1



--------------------------------------------------------------------------------

Section 4. Proceeding by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
any threatened, pending or completed Proceeding brought by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company. Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Company in
such event if and only to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding shall have been brought or is
pending, shall determine.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 6. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 7. Advancement of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within twenty days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.

Section 8. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.

 

E-2



--------------------------------------------------------------------------------

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change in Control (as hereinafter defined) shall have occurred,
by Independent Counsel (as hereinafter defined) (unless Indemnitee shall request
that such determination be made by the Board of Directors or the stockholders,
in which case by the person or persons or in the manner provided for in clauses
(ii) or (iii) of this Section 8(b)) in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; (ii) if a Change of
Control shall not have occurred, (A) by the Board of Directors by a majority
vote of a quorum consisting of Disinterested Directors (as hereinafter defined),
or (B) if a quorum of the Board of Directors consisting of Disinterested
Directors is not obtainable or, even if obtainable, if such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee or
(C) by the stockholders of the Company; or (iii) as provided in Section 9(b) of
this Agreement; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
of Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either event, Indemnitee or the
Company, as the case may be, may, within seven (7) days after such written
notice of selection shall have been given, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 17 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
If, within twenty (20) days after submission by Indemnitee of a written request
for indemnification pursuant to Section 8(a) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Independent Counsel under Section 8(b) hereof. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 8(b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 8(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to
Section 10(a)(iii) of this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

E-3



--------------------------------------------------------------------------------

Section 9. Presumptions and Effect of Certain Proceedings.

(a) If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

(b) If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 9(b) shall not apply
(i) if the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 8(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board of Directors has resolved to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within seventy-five (75) days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

Section 10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 8(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within ninety (90) days after receipt by the Company of the request for
indemnification, or (iv) payment of indemnification is not made pursuant to
Section 8 of this Agreement within ten (10) days after receipt by the Company of
a written request therefor, or (v) payment of indemnification is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his option, may seek an
award in arbitration to be conducted by a single arbitrator

 

E-4



--------------------------------------------------------------------------------

pursuant to the rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within one hundred eighty (180) days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 10(a).
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to Section 8
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
If a Change of Control shall have occurred, in any judicial proceeding or
arbitration commenced pursuant to this Section 10 the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 10, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

(e) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of Expenses in
Section 17 of this Agreement) actually and reasonably incurred by him in such
judicial adjudication or arbitration, but only if he prevails therein. If it
shall be determined in said judicial adjudication or arbitration that Indemnitee
is entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

Section 11. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Restated
Certificate of Incorporation, the By-Laws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. No amendment, alteration or repeal
of this Agreement or any provision hereof shall be effective as to any
Indemnitee with respect to any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.

 

E-5



--------------------------------------------------------------------------------

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

Section 12. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, employee, agent or fiduciary
of the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee served at the request
of the Company; or (b) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of expenses hereunder and of any Proceeding commenced by Indemnitee pursuant to
Section 10 of this Agreement relating thereto. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and his heirs, executors and administrators.

Section 13. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

Section 14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding, or any claim therein, brought or made by him against
the Company.

Section 15. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 16. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 17. Definitions. For purposes of this Agreement:

(a) “Change in Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 5(f) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934 (the “Act”), whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities without
the prior approval of at least two-thirds

 

E-6



--------------------------------------------------------------------------------

of the members of the Board of Directors in office immediately prior to such
person attaining such percentage interest; (ii) the Company is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constituted the Board of Directors (including for this purpose any new director
whose election or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute a majority of the Board of Directors.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Effective Date” means the date first written above.

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of expert, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(g) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 10 of this Agreement to enforce
his rights under this Agreement.

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.

 

E-7



--------------------------------------------------------------------------------

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee, to:

        

(b) If to the Company to:

    Humana Inc.        Post Office Box 1438        Louisville, Kentucky 40201   
    Attn: Sr. Vice President        and General Counsel   

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Section 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

Section 22. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:     HUMANA INC. By         By       Secretary      

Christopher M. Todoroff

Senior Vice President and

General Counsel

      INDEMNITEE                       (NAME)

 

E-8